Exhibit 10.1


LOAN AGREEMENT
(English Translation)


Important note: Party A and Party B must read through this entire agreement,
especially the terms marked with ▲▲. If there are any questions, please make
sure to ask Party C for clarification.




Borrower (hereinafter, known as "Party A"):
Perfectenergy (Shanghai), Ltd.


Legal representative (Corporate representative): Zhang Feng-ying


Official address:
679 Shenfu Road Factory # 5
 
Xinzhuang Industry Zone
 
Shanghai, China
Mailing address:
679 Shenfu Road Factory # 5
 
Xinzhuang Industry Zone
 
Shanghai, China



Document type: Corporate Operation License
Document Number: Independent corporation Hu Series 038833 (Min branch)
Zip Code: 201108 Tel: 54831028


Principal (hereinafter, known as “Party B”):
Shanghai Phoenix Technology Entrepreneurial Investment Inc, Ltd.


Legal representative (Corporate representative): Zhang Ya-ming


Official address:
Suite A Floor 16th
 
760 Dongchangzhi Road
Mailing address:
Suite A Floor 16th
 
760 Dongchangzhi Road





Lender (hereinafter, known as “Party C”)
Bank of Communication Limited Shanghai Yangpu Branch


Corporate representative: Wu Fu-sheng
Mailing address: 1317 Changyang Road


Party B and Party C have signed a General Credit Agreement, agreement number
31010020061B00000100.Now per Party A’s request, Party B agrees to Party C’s
issuing a loan to Party A. This agreement is entered into by all three parties
to define each party’s right and obligation.



--------------------------------------------------------------------------------







1.  
Content of loan



1.1 Loan amount: Five million RMB
1.2 Purpose of the loan: support business operations


1.3 Term of the loan: From April 21, 2006 to October 24, 2006



2.  
Interest rate and the calculation of interest




2.1  
Interest rate: 6% annual interest rate. Monthly interest rate = annual interest
rate/12, daily interest rate=monthly interest rate/30. In accordance with all
related regulation and the interest rate policy set by the People’s Bank of
China, Party A and Party B should finalize the interest rate through
negotiations. Party B should be notified in writing about the finalized interest
rate three business days prior to the finalizing. Once Party C receives a
Consignment Credit Interest Rate Adjustment Notice, Party C should adjust to the
new interest rate according to the timing set forth in the notice.




2.2  
Calculation formula for load interest: interest of the load = the interest rate
agreed in this agreement x borrowed amount x number of days. The number of days
will start counting from the date the loan is released on the due date.




2.3  
This agreement will calculate the interest using the first option listed below.
When the loan is mature, the principal and interest should be all paid off. The
final date of the interest rate calculations is the date when all interest
should be paid off.



1 - Monthly payment: Party B should pay Party C the interest on the 20th of each
month.


2 - Quarterly payment: Party B should pay Party C the interest on the 20th of
the last month of each quarter.



3.  
The release of the loan and payment




3.1  
To receive the loan, Party A must start all the related application three bank
business days prior. Party A must match the following loan release plan:



Date of loan release: April 25, 2006
Amount of the loan: Five million RMB



3.2  
Party C has the right to refuse the release of the loan if the following
conditions are not fulfilled.

 

--------------------------------------------------------------------------------



 

1)  
The remaining balance of the trust deposit account that Party B opened in Party
C’s bank cannot be less than the loan amount.




2)  
Party C must receive an Authorization of Loan Release from Party B.

3)  
The contract of guarantee affixed in this agreement (if applicable) must have
come into force and still valid.




3.3  
The actual released amount of the loan and the date of loan release must follow
the Lending Credence.




3.4  
Party A should pay back the loan according to the timing set in term 1.3 and the
plan below. If the maturity date listed in the Lending Credence is different
from what is listed in this agreement, please follow the Lending Credence:



Date of maturity: October 24, 2006
Amount of Payment: Five million RMB



3.5  
Party A should pay Party B the interest through Party C. Party A should
authorize Party C to withdraw corresponding amounts as interest payments from
Party A’s account maintained at Party C.




3.6  
With the written approval of Party B, Party A may pay off certain portions or
the entire loan amount ahead of schedule. Party C should start the advanced loan
payment procedure based on Party B’s Notice for Advanced Loan Payment.

 

4.  
Transaction fee




4.1  
As set forth by this agreement, Party B should pay the Party B transaction fee
for the consignment loan. Party C is authorized to deduct the transaction fee
directly from Party A’s interest payment made to Party B, or it can be withdrawn
from Party B’s trust deposit account opened in Party B’s bank




4.2  
The transaction fee will be paid using the first option listed below:



1 - Periodic payment: The payment cycle is the same as term 2.3 used for loan
interest rate cycle. Each transaction fee should be paid on the date when the
interest is paid.


The monthly rate of the transaction fee is 0.3%. The daily rate = Monthly
rate/30. Daily transaction fee = the remaining loan balance on that date x daily
rate. The total transaction fee of each period is the sum of each daily
transaction fee during that given period.


The last transaction fee payment of any loan agreed upon in this agreement
should be paid by the loan maturity date.



--------------------------------------------------------------------------------


2 - One time payment: If the loan is divided into different payment releases,
the transaction fee should be paid each time the loan is released. The
transaction fee payment date is set using the N/A option listed below:


1) The date when the loan is released.


2) The date ____N/A_____ agreed by Party B and Party C. The date agreed should
not be later than the loan maturity date under all circumstances.


Monthly rate for the transaction fee is ___%. The daily rate = monthly rate/30.
Transaction fee = released loan amount x rate of transaction fee agreed upon in
this agreement x days of loan agreed in this transaction


▲▲4.3 If the loan payment is overdue, Party C will not stop charging the
transaction fee set forth in this agreement until Party B pays off the principal
and interest.


When the loan is paid off earlier, the outstanding transaction fee should be
calculated and paid off as well. As to the loan that is paid off ahead of
schedule, Party C will not reimburse the paid transaction fee.



5.  
Loan extension



If an extension is needed, Party A should inform Party C by sending a
Consignment Loan Extension Request fifteen days before the maturity date
together with written approval from Party B. Party C should start the
consignment loan extension procedure according to the Consignment Loan Extension
Request approved by Party B. Party B is responsible for its loss due to the loan
extension.


▲▲ 6. Party A’s statement and guarantee



6.1  
Party A is an independent legal entity. Party A has all necessary eligibility.
Party A is able to, in its name, fulfill the obligations set forth in this
agreement and be responsible for its own civil liability.




6.2  
It is Party A’s true intent to sign and execute this agreement. Party A confirms
all consents, approval and authorization without any legal ambiguity.




6.3  
All documentation, reports, materials and information are all true, complete,
accurate and valid. Party A has not withheld from Party B or Party C any
information that might impact such party’s financial health or solvency.




7.  
Party A’s obligation



7.1 Party A should pay back the loan principal and interest according to the
schedule and amount set forth in this agreement.



--------------------------------------------------------------------------------


7.2 Party A should not use this loan an inappropriate purpose.


▲▲ 7.3 Party A is responsible for all expenses related this agreement,
including, but not limited to, notarization fees, appraisal fees, evaluation
fees and registration fees.


▲▲ 7.4 Party A should follow all regulations and general rules set by Party B
and the industry, including, without limitation, the following: Party B and
Party C’s inquiry about the use of the loan, and the supervision and audit of
Party A’s operations. Party A should submit all financial reports and all other
materials and information as requested by Party B and Party C, and guarantee the
authenticity of such other materials and information.


▲▲ 7.5 If any of the following occurs, Party A should inform Party B and Party C
in writing at least 30 days prior to such occurrence. In any event, Party A can
not take any action unless the principal and interest are paid off, or Party B
approves Party A’s payment proposal and guarantee:



1)  
Any selling, giving away, leasing, transferring, collateralizing, hypothecation
or other way of managing its important asset, partial assets or all assets.

 

2)  
Changes or possible changes to the operating system or ownership, including, but
not limited to, implementation of contracting, leasing, pooling, restructuring
of corporate operation, restructuring of joint-stock cooperation, the sale of
the corporation, merger (acquisition), joint venture, corporate separation,
setting up subsidiary, transfer of ownership, capital reduction, etc.



▲▲ 7.6 If any of the following occurs or is likely to occur, Party A should
inform Party B and Party C in writing at least 7 days before the date of
occurrence or likely occurrence:



1)  
Changes related to business registration, such as revision of corporate statute,
change of company name and legal representative (corporate representative),
location, mailing address or change of business scope, as well as decisions that
would impact finance and human resource.




2)  
Voluntary bankruptcy by Party A or its guarantor, or involuntary bankruptcy of
Party A by its creditors.




3)  
Being involved in a big lawsuit or arbitration case, or having its main assets
attached or subject to other similar measures.




4)  
Being a guarantor for a third party, resulting in negatively impacting its
financial condition or the ability to fulfill its obligations.




5)  
Signing a contract that will materially affect its operations and financial
situation.

 

--------------------------------------------------------------------------------



 

6)  
Party A or its guarantor stops its operations, shuts down or dissolves its
business, or is forced to close down its business, or has its business license
suspended.




7)  
Party A, its legal representative (corporate representative), or its primary
management personnel is involved in illegal activities.




8)  
Any event leading to the deterioration of Party A’s financial health or that has
a negative impact on Party A’s operations, finances or solvency.



▲▲ 7.7 If there are any changes related to the consignment set forth in this
agreement and will do harm to the creditor, at the request of Party B and Party
C, Party A should change to another consignment that is approved by Party B.


The “changes” mentioned in this agreement include, but are not limited to, an
event where the trustee stops operations, shuts down business, dissolves its
business, closes down business due to a forced structure reorganization, or its
license is being suspended; there are big changes in trustee’s business
operations and financial situation; the trustee is involved in a big lawsuit or
arbitration case; the value of the consignment asset is reduced or is possibly
being reduced, or the asset is being lifted or under the imposition of another
forced measure; the trustee is involved in illegal activities; the trustee has a
dispute with Party A; the trustee requests cancellation of the consignment
agreement; the consignment agreement does not come into force, or is invalid or
is void; the consignment asset is illegitimate or is invalid; or something has
happened that will affect Party B’s claim.


8. Other terms
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
▲▲ 9. The advancement of loan maturity
 
If any of the following occurs, Party B or Party C has the right to stop the
release of the remaining loan, and unilaterally announce the advancement of the
maturity of the entire principal or partial principal, and Party A will be
required to pay off all the outstanding principal and interest payments. When
Party B is exerting its right, Party B should ask Party C to handle all
requests. Party C will take corresponding measurement according to Party B’s
written notice:
 

1)  
Any of Party A’s statements and guarantees made in Section 6 are untrue.

2)  
Party A breaches this agreement.

3)  
One of the events listed in Section 7.6 actually occurs, which Party B believes
affects the safety of its claim.



10. Breach of contract


10.1 If Party A does not make the principal payment or interest payment in full
and on time, or does not use the loan for the purpose set forth in this
agreement, Party C will charge the overdue interest payment or charge penalty
interest for impropriate usage of the loan. The penalty interest rate for
overdue payment is a 40% increase of the interest rate set forth in this
agreement. The penalty interest rate for impropriate use of the loan is an 80%
increase of the interest rate set forth in this agreement.



--------------------------------------------------------------------------------


10.2 If Party A does not make the principal payment or interest payment in full
and on time, Party A is liable to pay for all expenses that Party B and Party C
incur in realizing their claims. This includes, but is not limited to, dunning,
legal fees, insurance, announcement costs, execution costs, attorneys’ fees,
travel expenses and other related expenses.


10.3 If Party A tries to avoid Party B’s supervision, is in default on the
principal and interest payments or deliberately evades payment, Party B and
Party C can report such an event to relevant government departments and news
media.


11. Dispute resolution
 
Disputes arising under this agreement will be settled using the first option
listed below. During the dispute, each party still needs to fulfill the terms
that are not in dispute.
 

1)    
File a lawsuit in the local court where Party C is.

2)    
Bring the dispute to _________ arbitration commission to apply for arbitration.
The arbitration commission will conduct the arbitrament according to its current
regulations. The arbitrament decision of the commission is final, and applies to
each party.



12. Other terms


12.1 The Lending Credence and all related documents and information verified by
the three parties are integral components of this agreement.


12.2 This agreement will come into force upon each party’s signature. The
following constitute a signature to this agreement: if the party is an
individual business owner, the signature will be the signature of the business
owner (and a stamp should be added if the individual business owner has one); if
the party is a corporation or other organization, then its legal representative
(corporate representative) or authorized representative should sign the
agreement with a stamp.


12.3 This agreement has four official copies. The threes parties and the trustee
each keep one copy.


Party A and Party B have read through the above terms. Per Party A and Party B’s
request, Party C has provided all explanations accordingly. Party A and Party C
agree to each term.



--------------------------------------------------------------------------------


Party A (stamp)


Legal Representative (corporate representative) or authorized representative
(signature or stamp)


Date: 04/25/2006


Party B (stamp)


Legal Representative (corporate representative) or authorized representative
(signature or stamp)


Date: 04/25/2006
 
Party C (stamp)


Legal Representative (corporate representative) or authorized representative
(signature or stamp)


Date: 04/25/2006

